Opinion by
Keefe, J.
At the trial the traffic manager of the plaintiff company testified that the merchandise in question contained identifying serial numbers which were checked from the invoices upon return to the United States and found to be the same as the numbers on the merchandise shipped; that the merchandise was returned in the same cases in which shipped without having been unpacked; and that the 6 eases in question were out of a shipment of 19 cases of aluminum ■castings on which no drawback was claimed or received when shipped to Canada. A copy of the notice of intent to, export was admitted in evidence from which it appears that drawback: was not claimed on 19 cases of aluminum castings, but that drawback was received upon part of 31 cases of rough aluminum castings noted; that none of said 31 cases and only 6 of the 19 cases were returned to the United States. The liquidator at the port of Cleveland testified that he had •handled the liquidation of the entry in question and that a drawback was allowed on a portion of the 31-case lot but that there was none claimed or paid upon the 19-case lot. From the evidence presented the court was of the opinion ■that the plaintiff has sustained the burden of proving that the 6 cases of aluminum ■castings in question were exported without the benefit of drawback and were *487returned to the exporter without being improved in condition or advanced in value. The collector was therefore directed to reliquidate the entry and make refund of all duties taken on the 6 cases in question.